Exhibit 10.1

WELL CARE HMO, INC. D/B/A STAYWELL Medicaid HMO Contract
HEALTH PLAN OF FLORIDA

AHCA CONTRACT NO. FA522
AMENDMENT NO. 8

THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and WELLCARE HMO, INC.,
d/b/a STAYWELL HEALTHE PLAN OF FLORIDA, hereinafter referred to as the “Vendor”
is hereby amended as follows:



  1.   Section III, C.1. of the Standard Contract is hereby amended to now read:

The Agency’s Contract Manager’s name address and telephone number for this
Contract is as follows:

G. Douglas Harper

Agency for Health Care Administration

Building #3, Mail Stop #50

2727 Mahan Drive

Tallahassee, Florida 32308

Telephone – (850) 488-9287

Facsimile – (850) 410-1676



  2.   Attachment I, section 90.0, Payment and Authorized enrollment Levels,
Table 2 is hereby deleted in its entirety and replaced with the following:



  90.0   PAYMENT AND AUTHORIZATION ENROLLMENT LEVELS



  a.   The Agency assigns the Plan an authorization maximum enrollment level for
each operational county, and the Agency shall pay the Plan capitation payments
for each Agency operational area, in accordance with the following table. The
Agency shall pay the Plan capitation payments based on the Agency operation area
(or rate zone) age group, and gender, in accordance with Table 2. Where the Plan
has implemented behavioral health care, the Agency shall pay the Plan in
accordance with Table 3.



  b.   The authorized maximum enrollment level is in effect as of July 1, 2005,
or upon Contract execution, whichever is later. The Agency must approve in
writing any such increase in the Plan’s maximum enrollment level for each
operational county. Such approval shall not be unreasonably withheld, and shall
be based on the Plan’s satisfactory performance of terms of the Contract and
approval of the Plan’s administrative and service resources, as specified in
this Contract, in support of each enrollment level.



  c.   The Agency has developed estimated rates, for examination and evaluation
by its actuary, Milliman and Co., to be paid to the Plan for services provided
in Fiscal Year 2005 – 2006. These estimated rates represent the Agency’s best
efforts to develop accurate rates. They are included as Attachment VIII;
entitled “ESTIMATED 2005 – 2006 HMO RATES; NOT FOR USE UNLESS APPROVED BY CMS.”
The Agency may use or may amend and use, these estimated rates only after
certification by its actuary and approval by the Centers for Medicare and
Medicaid Services, and by notice in a contract amendment to the Plan. Inclusion
of these estimated rates is not intended to convey or imply any rights, duties
or obligations of either party, nor is it intended to restrict, restrain or
control the rights of either party that may have existed independently of this
section of the Contract. By signature of this document, the parties explicitly
agree that this section shall not independently convey any inherent rights,
responsibilities or obligations of either party, relative to these rates, and
shall not itself be the basis for any cause of administrative, legal or
equitable action brought by either party.



  d.   In the event the rates certified by the actuary and approved by CMS are
different from the Agency’s estimated rates, the Contractor agrees to accept a
reconciliation performed by the Agency to bring payments to the Contractor in
line with the approved rates.



  e.   Upon receipt of CMS approval of 2005 – 2006 capitation rates, the Agency
shall amend this Contract to reflect accepted capitation rates effective July 1,
2005.



  f.   Table 1 provides the Plan’s Contract enrollment levels.



  g.   Table 2 provides capitation rates for all Agency areas except for areas
where behavioral health care has been implemented.



  h.   Table 3 provides capitation rates for Agency areas where behavioral
health care has been implemented, including community mental health and mental
health targeted case management.

Table 1

Enrollment Levels

         
County
  Maximum Enrollment Level

 
       
BREVARD
    14,000  
 
       
BROWARD
    25,500  
 
       
CHARLOTTE
    0  
 
       
CITRUS
    0  
 
       
DADE
    25,000  
 
       
DUVAL
    0  
 
       
ESCAMBIA
    0  
 
       
HERNANDO
    9,500  
 
       
HIGHLANDS
    0  
 
       
HILLSBOUROUGH
    28,000  
 
       
LEE
    10,000  
 
       
MANATEE
    12,000  
 
       
MARION
    0  
 
       
ORANGE
    38,000  
 
       
OSCEOLA
    12,000  
 
       
PALM BEACH
    15,000  
 
       
PASCO
    7,000  
 
       
PINELLAS
    15,000  
 
       
POLK
    25,000  
 
       
SANTA ROSA
    0  
 
       
SARASOTA
    4,500  
 
       
SEMINOLE
    5,000  
 
       
VOLUSIA
    0  
 
       

1

Table 2.
Area wide Age-banded Capitation Rates for All Agency Areas of the State other
than Areas 3, 5,6, 7 (Orange, Osceola, and Seminole counties) and 8.

Area 07 General Rates Plan — 015016913 (BREVARD)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    337.19       75.53       47.77       52.81       108.40       134.29      
204.16       286.57       286.57  
SSI/No Medicare
    3217.89       389.79       203.90       213.35       213.35       610.58    
  610.58       589.11       589.11  
SSI/Part B
    265.77       265.77       265.77       265.77       265.77       265.77    
  265.77       265.77       265.77  
SSI/Part A & B
    283.96       283.96       283.96       283.96       283.96       283.96    
  283.96       283.96       198.62  

Area 09 General Rates Plan — 015016910 (PALM BEACH)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    316.78       70.74       44.52       49.17       101.48       125.24      
190.60       266.97       266.97  
SSI/No Medicare
    3344.05       405.22       211.12       221.15       221.15       633.22    
  633.22       610.93       610.93  
SSI/Part B
    267.20       267.20       267.20       267.20       267.20       267.20    
  267.20       267.20       267.20  
SSI/Part A & B
    320.32       320.32       320.32       320.32       320.32       320.32    
  320.32       320.32       224.19  

Area 10 General Rates Plan — 015016900 (BROWARD)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    328.74       73.77       46.68       51.61       105.94       131.31      
199.49       280.33       280.33  
SSI/No Medicare
    4151.82       503.54       263.75       275.32       275.32       788.23    
  788.23       761.08       761.08  
SSI/Part B
    287.04       287.04       287.04       287.04       287.04       287.04    
  287.04       287.04       287.04  
SSI/Part A & B
    351.55       351.55       351.55       351.55       351.55       351.55    
  351.55       351.55       245.95  

Area 11 General Rates Plan — 015016909 (DADE)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    409.89       91.51       57.28       63.45       131.27       161.21      
245.94       343.29       343.29  
SSI/No Medicare
    4561.77       556.46       288.69       302.80       302.80       869.67    
  869.67       836.38       836.38  
SSI/Part B
    453.72       453.72       453.72       453.72       453.72       453.72    
  453.72       453.72       453.72  
SSI/Part A & B
    429.61       429.61       429.61       429.61       429.61       429.61    
  429.61       429.61       297.22  

Table 3
Age-banded Capitation Rates, Including Community Mental Health and Mental Health
Targeted Case Management

Area 03 General Rates plus Mental Health Plan — 015016901 (HERNANDO)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    350.93       79.08       55.35       58.65       116.64       139.68      
212.08       294.58       294.58  
SSI/No Medicare
    3231.66       408.26       247.79       236.33       236.33       626.37    
  626.37       591.60       591.60  
SSI/Part B
    302.32       302.32       302.32       302.32       302.32       302.32    
  302.32       302.32       302.32  
SSI/Part A & B
    295.89       295.89       295.89       295.89       295.89       295.89    
  295.89       295.89       209.16  

Area 05 General Rates plus Mental Health Plan — 015016903 (PASCO) 015016904
(PINELLAS)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    345.77       79.28       51.94       57.32       114.37       139.01      
210.44       291.84       291.84  
SSI/No Medicare
    3265.63       429.24       240.86       235.59       235.59       628.37    
  628.37       594.95       594.95  
SSI/Part B
    266.87       266.87       266.87       266.87       266.87       266.87    
  266.87       266.87       266.87  
SSI/Part A & B
    318.72       318.72       318.72       318.72       318.72       318.72    
  318.72       318.72       225.77  

Area 06 General Rates plus Mental Health Plan — 015016902
(HILLSBOROUGH) 015016905 (POLK) 015016912 (MANATEE)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    330.07       75.91       61.92       67.67       122.23       135.83      
204.29       282.98       282.98  
SSI/No Medicare
    3017.05       371.69       265.72       243.82       243.82       647.81    
  647.81       587.26       587.26  
SSI/Part B
    242.29       242.29       242.29       242.29       242.29       242.29    
  242.29       242.29       242.29  
SSI/Part A & B
    288.09       288.09       288.09       288.09       288.09       288.09    
  288.09       288.09       202.64  

Area 07 General Rates plus Mental Health Plan — 015016906 (ORANGE) 015016907
(OSCEOLA) 015016908 (SEMINOLE)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    337.20       76.92       58.07       59.10       114.69       136.45      
206.32       287.87       287.87  
SSI/No Medicare
    3217.90       406.84       260.45       239.73       239.73       628.24    
  628.24       594.96       594.96  
SSI/Part B
    266.03       266.03       266.03       266.03       266.03       266.03    
  266.03       266.03       266.03  
SSI/Part A & B
    293.59       293.59       293.59       293.59       293.59       293.59    
  293.59       293.59       208.25  

Area 08 General Rates plus Mental Health Plan — 015016911 (LEE) 015016914
(SARASOTA)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    296.69       67.77       46.25       49.88       98.88       119.48      
180.88       251.72       251.72  
SSI/No Medicare
    3079.31       393.43       223.95       221.50       221.50       594.93    
  594.93       563.76       563.76  
SSI/Part B
    243.57       243.57       243.57       243.57       243.57       243.57    
  243.57       243.57       243.57  
SSI/Part A & B
    292.10       292.10       292.10       292.10       292.10       292.10    
  292.10       292.10       206.49  



  i.   For Plans participating in the frail/elderly program, the community rate
shall be paid for all members in each eligibility category except for those SSI
members determined by the Comprehensive Assessment and Review for Long Term Care
(CARES) unit to be at risk of nursing home institutionalization. Evidence of
such assessments shall be provided to the Agency by the Plan prior to
authorization by the Agency of payment of the institutional rates. Payment of
institutional rates for any eligible Enrollee shall continue only so long as the
Enrollee meets the level of care requirements for institutionalization,
otherwise, the community capitation rate applies.



  j.   Notwithstanding the payment amounts which may be computed with the above
rate table, the sum of total capitation payments under this Contract shall not
exceed the total Contract amount of $657,268,872.00 as expressed in this
Contract.



  3.   This amendment shall begin on June 1, 2005, or the date on which the
amendment has been signed by both parties, whichever is later.

All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.

All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.

This amendment and all its attachments are hereby made a part of the Contract.

This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

IN WITNESS WHEREOF, the parties hereto have caused this 6 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

      WELLCARE HMO, INC.   STATE OF FLORIDA, AGENCY FOR D/B/A STAYWELL HEALTH  
HEALTH CARE ADMINISTRATION PLAN OF FLORIDA    
SIGNED
  SIGNED
 
    BY: /s/ Todd S. Farha__________________BY: /s/ [illegible]
______________________

 
     

 
   
NAME: Todd S. Farha
  NAME: Alan Levine
 
   
TITLE: President and CEO
  TITLE: Secretary
 
   
DATE:      
  DATE: 7/6/05      
 
   

List of attachments included as part of this Amendment

         
Specify
Type
 
Number  
Description
 
       

Attachment VIII ESTIMATED 2005 – 2006 HMO RATES; NOT FOR USE UNLESS APPROVED BY
CMS (2 pages)

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

2

ATTACHMENT VIII
ESTIMATED 2005 – 2006 HMO RATES;
NOT FOR USE UNLESS APPROVED BY CMS

         
STAYWELL
July 1, 2005 through December 31, 2005
  MEDICAID HMO CONTRACT
contract Number  
: FA522

Table 2

Area wide Age-banded Capitation Rates for All Agency Areas of the State Other
than Those Areas in Which Behavioral Health has not been Implemented

Area 07 General Rates Plan — 015016913 (BREVARD)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    894.04       178.56       87.80       56.33       122.97       63.04      
238.18       154.51       322.34       322.34  
SSI/No Medicare
    8976.51       1573.97       404.51       212.74       232.25       232.25  
    701.12       701.12       661.11       661.11  
SSI/Part B
    308.90       308.90       308.90       308.90       308.90       308.90    
  308.90       308.90       308.90       308.90  
SSI/Part A & B
    284.51       284.51       284.51       284.51       284.51       284.51    
  284.51       284.51       284.51       198.54  

Area 09 General Rates Plan — 015016910 (PALM BEACH)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    850.65       169.56       83.32       53.28       116.63       59.62      
225.69       146.30       304.86       304.86  
SSI/No Medicare
    9123.67       1599.06       410.92       216.11       235.92       235.92  
    711.70       711.70       670.95       670.95  
SSI/Part B
    288.69       288.69       288.69       288.69       288.69       288.69    
  288.69       288.69       288.69       288.69  
SSI/Part A & B
    317.25       317.25       317.25       317.25       317.25       317.25    
  317.25       317.25       317.25       221.58  

Area 10 General Rates Plan — 015016900 (BROWARD)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    854.17       170.86       84.11       54.07       117.82       60.56      
228.53       148.48       309.80       309.80  
SSI/No Medicare
    11134.67       1955.18       502.14       264.85       289.15       289.15  
    873.08       873.08       823.33       823.33  
SSI/Part B
    316.19       316.19       316.19       316.19       316.19       316.19    
  316.19       316.19       316.19       316.19  
SSI/Part A & B
    341.03       341.03       341.03       341.03       341.03       341.03    
  341.03       341.03       341.03       238.55  

Area 11 General Rates plus Transportation Plan — 015016909 (DADE)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    1112.08       221.47       108.96       69.38       152.49       77.84      
294.30       190.48       396.50       396.50  
SSI/No Medicare
    12145.44       2131.38       551.08       286.49       314.89       314.89  
    952.30       952.30       894.10       894.10  
SSI/Part B
    455.34       455.34       455.34       455.34       455.34       455.34    
  455.34       455.34       455.34       455.34  
SSI/Part A & B
    433.96       433.96       433.96       433.96       433.96       433.96    
  433.96       433.96       433.96       433.96  

Table 3

Area wide Age-banded Capitation Rates for All Agency Areas of the State Other
than Those Areas in Which Behavioral Health has not been Implemented

Area 03 General Rates plus Mental Health Plan — 015016901 (HERNANDO)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    956.51       190.37       94.52       67.12       136.49       72.38      
254.10       164.92       342.33       342.33  
SSI/No Medicare
    8796.56       1536.63       401.17       243.67       248.87       248.87  
    702.91       702.91       649.30       649.30  
SSI/Part B
    356.54       356.54       356.54       356.54       356.54       356.54    
  356.54       356.54       356.54       356.54  
SSI/Part A & B
    299.65       299.65       299.65       299.65       299.65       299.65    
  299.65       299.65       299.65       211.35  

3

Area 05 General Rates plus Mental Health Plan — 015016903 (PASCO) 015016904
(PINELLAS)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    919.98       183.43       91.15       64.87       131.62       69.93      
245.33       159.49       331.03       331.03  
SSI/No Medicare
    9248.02       1615.41       420.86       252.27       258.55       258.55  
    735.80       735.80       681.19       681.19  
SSI/Part B
    332.63       332.63       332.63       332.63       332.63       332.63    
  332.63       332.63       332.63       332.63  
SSI/Part A & B
    321.24       321.24       321.24       321.24       321.24       321.24    
  321.24       321.24       321.24       227.10  

Area 06 General Rates plus Mental Health Plan — 015016902
(HILLSBOROUGH) 015016905 (POLK) 015016912 (MANATEE)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    839.91       168.14       84.80       67.94       131.59       75.16      
230.12       151.25       309.66       309.66  
SSI/No Medicare
    8536.50       1494.29       393.28       262.75       284.04       284.04  
    746.59       746.59       653.76       653.76  
SSI/Part B
    319.38       319.38       319.38       319.38       319.38       319.38    
  319.38       319.38       319.38       319.38  
SSI/Part A & B
    288.23       288.23       288.23       288.23       288.23       288.23    
  288.23       288.23       288.23       202.46  

Area 07 General Rates plus Mental Health Plan — 015016906 (ORANGE) 015016907
(OSCEOLA) 015016907 (SEMINOLE)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    894.05       178.57       89.54       68.64       132.32       72.39      
240.41       156.74       324.62       324.62  
SSI/No Medicare
    8976.52       1573.98       414.04       264.97       264.82       264.82  
    733.66       733.66       674.72       674.72  
SSI/Part B
    312.78       312.78       312.78       312.78       312.78       312.78    
  312.78       312.78       312.78       312.78  
SSI/Part A & B
    296.22       296.22       296.22       296.22       296.22       296.22    
  296.22       296.22       296.22       210.25  

Area 08 General Rates plus Mental Health Plan — 015016911 (LEE) 015016914
(SARASOTA)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    785.53       156.86       78.13       56.61       113.39       60.74      
210.44       136.92       284.23       284.23  
SSI/No Medicare
    8247.94       1440.21       376.25       229.28       234.06       234.06  
    659.32       659.32       608.59       608.59  
SSI/Part B
    313.20       313.20       313.20       313.20       313.20       313.20    
  313.20       313.20       313.20       313.20  
SSI/Part A & B
    297.40       297.40       297.40       297.40       297.40       297.40    
  297.40       297.40       297.40       210.20  

4

         
STAYWELL
January 1, 2006 through June 30, 2006
  MEDICAID HMO CONTRACT
contract Number  
: FA522

Table 2

Area wide Age-banded Capitation Rates for All Agency Areas of the State Other
than Those Areas in Which Behavioral Health has not been Implemented

Area 07 General Rates Plan — 015016913 (BREVARD)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    894.04       178.56       87.80       56.33       122.97       63.04      
238.18       154.51       322.34       322.34  
SSI/No Medicare
    8976.51       1573.97       404.51       212.74       232.25       232.25  
    701.12       701.12       661.11       661.11  
SSI/Part B
    199.32       199.32       199.32       199.32       199.32       199.32    
  199.32       199.32       199.32       199.32  
SSI/Part A & B
    72.42       72.42       72.42       72.42       72.42       72.42      
72.42       72.42       72.42       63.26  

Area 09 General Rates Plan — 015016910 (PALM BEACH)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    850.65       169.56       83.32       53.28       116.63       59.62      
225.69       146.30       304.86       304.86  
SSI/No Medicare
    9123.67       1599.06       410.92       216.11       235.92       235.92  
    711.70       711.70       670.95       670.95  
SSI/Part B
    179.44       179.44       179.44       179.44       179.44       179.44    
  179.44       179.44       179.44       179.44  
SSI/Part A & B
    76.11       76.11       76.11       76.11       76.11       76.11      
76.11       76.11       76.11       66.48  

Area 10 General Rates Plan — 015016900 (BROWARD)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    854.17       170.86       84.11       54.07       117.82       60.56      
228.53       148.48       309.80       309.80  
SSI/No Medicare
    11134.67       1955.18       502.14       264.85       289.15       289.15  
    873.08       873.08       823.33       823.33  
SSI/Part B
    205.90       205.90       205.90       205.90       205.90       205.90    
  205.90       205.90       205.90       205.90  
SSI/Part A & B
    81.99       81.99       81.99       81.99       81.99       81.99      
81.99       81.99       81.99       71.59  

Area 11 General Rates plus Transportation Plan — 015016909 (DADE)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    1112.08       221.47       108.96       69.38       152.49       77.84      
294.30       190.48       396.50       396.50  
SSI/No Medicare
    12145.44       2131.38       551.08       286.49       314.89       314.89  
    952.30       952.30       894.10       894.10  
SSI/Part B
    273.91       273.91       273.91       273.91       273.91       273.91    
  273.91       273.91       273.91       273.91  
SSI/Part A & B
    125.66       125.66       125.66       125.66       125.66       125.66    
  125.66       125.66       125.66       103.75  

Table 3

Area wide Age-banded Capitation Rates for All Agency Areas of the State Other
than Those Areas in Which Behavioral Health has not been Implemented

Area 03 General Rates plus Mental Health Plan — 015016901 (HERNANDO)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    956.51       190.37       94.52       67.12       136.49       72.38      
254.10       164.92       342.33       342.33  
SSI/No Medicare
    8796.56       1536.63       401.17       243.67       248.87       248.87  
    702.91       702.91       649.30       649.30  
SSI/Part B
    237.65       237.65       237.65       237.65       237.65       237.65    
  237.65       237.65       237.65       237.65  
SSI/Part A & B
    83.24       83.24       83.24       83.24       83.24       83.24      
83.24       83.24       83.24       73.70  

Area 05 General Rates plus Mental Health Plan — 015016903 (PASCO) 015016904
(PINELLAS)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    919.98       183.43       91.15       64.87       131.62       69.93      
245.33       159.49       331.03       331.03  
SSI/No Medicare
    9248.02       1615.41       420.86       252.27       258.55       258.55  
    735.80       735.80       681.19       681.19  
SSI/Part B
    214.59       214.59       214.59       214.59       214.59       214.59    
  214.59       214.59       214.59       214.59  
SSI/Part A & B
    83.91       83.91       83.91       83.91       83.91       83.91      
83.91       83.91       83.91       74.53  

Area 06 General Rates plus Mental Health Plan — 015016902
(HILLSBOROUGH) 015016912 (MANATEE) 015016905 (POLK)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    839.91       168.14       84.80       67.94       131.59       75.16      
230.12       151.25       309.66       309.66  
SSI/No Medicare
    8536.50       1494.29       393.28       262.75       284.04       284.04  
    746.59       746.59       653.76       653.76  
SSI/Part B
    201.26       201.26       201.26       201.26       201.26       201.26    
  201.26       201.26       201.26       201.26  
SSI/Part A & B
    73.23       73.23       73.23       73.23       73.23       73.23      
73.23       73.23       73.23       64.45  

Area 07 General Rates plus Mental Health Plan — 015016906 (ORANGE) 015016907
(OSCEOLA) 015016908 (SEMINOLE)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    894.05       178.57       89.54       68.64       132.32       72.39      
240.41       156.74       324.62       324.62  
SSI/No Medicare
    8976.52       1573.98       414.04       264.97       264.82       264.82  
    733.66       733.66       674.72       674.72  
SSI/Part B
    203.20       203.20       203.20       203.20       203.20       203.20    
  203.20       203.20       203.20       203.20  
SSI/Part A & B
    84.13       84.13       84.13       84.13       84.13       84.13      
84.13       84.13       84.13       74.97  

Area 08 General Rates plus Mental Health Plan — 01506911 (LEE) 015016914
(SARASOTA)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO   1-5     6-13       14-20 (M)     14-20 (F)     21-54 (M)     21-54
(F)     55-64       65+  
TANF/FC/SOBRA
    785.53       156.86       78.13       56.61       113.39       60.74      
210.44       136.92       284.23       284.23  
SSI/No Medicare
    8247.94       1440.21       376.25       229.28       234.06       234.06  
    659.32       659.32       608.59       608.59  
SSI/Part B
    191.91       191.91       191.91       191.91       191.91       191.91    
  191.91       191.91       191.91       191.91  
SSI/Part A & B
    77.95       77.95       77.95       77.95       77.95       77.95      
77.95       77.95       77.95       69.13  

5